ACCEPTED
                                                                                                       03-14-00682-CR
                                                                                                              4489523
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                 3/13/2015 11:29:15 AM
                                                                                                      JEFFREY D. KYLE
                                                                                                                CLERK
                                CAUSE NO. 03-14-00682-CR

PETER EZEBUNWA                                  §                IN THE THIRD COURT
     Appellant,                                 §                                 FILED IN
                                                §                          3rd COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                §
                                                                           3/13/2015 11:29:15 AM
v.                                              §                OF APPEALS
                                                                               JEFFREY D. KYLE
                                                §                                   Clerk
THE STATE OF TEXAS                              §
     Appellee,                                  §                STATE OF TEXAS


     FIRST MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF


        TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES PETER EZEBUNWA, Appellant, by and through their attorney, Amber

Vazquez Bode, and file this First Motion for Extension of Time to File Appellant's Brief. In

support thereof Appellant offers as follows:

        1.      According to the Texas Rules of Appellate Procedure Rule 38.6 Time to File

             Briefs:

        "(a) Appellant's Filing Date.         Except in a habeas corpus or bail appeal, which is

governed by Rule 31, an appellant must file a brief within 30 days-20 days in an accelerated

appeal-after the later of:

                                       ( 1)     The date the clerk's record was filed; or

                                       (2)      The date the reporter's record was filed."

        2.       The Reporter's Record was filed on March 2, 2015.

        3.      The appellant's brief is due on April 6, 2015.

       4.       The Appellant cites the following facts and reasons to the Court as Justification

             for this Motion for Extension:
               a) Counsel has a Hays County trial, cause number CR-13-0465 on April 6, 2015

            that she will be preparing for.



                b) Furthermore, counsel has a Federal setting, docket number 1: 14-cr-00309-LY-

            2 on April6, 2015 that she is also preparing for.



       5.       Appellant hereby requests an extension of 30 days due to the stated reasons.




       6.       Appellant respectfully requests a brief extension of 30 days in order to receive

            proper research for the case.


       The Appellant respectfully requests that this court GRANT the First Motion for

Extension of Time to File Appellant's Brief.


                                                  Respectfully submitted,



                                                  Amber Vazquez B e
                                                  State Bar No. 240 """-"-...._...--
                                                  The Vazquez Law Firm
                                                  1004 West Ave.
                                                  Austin, Texas 78701
                                                  (512) 220-8507 (telephone)
                                                  (512) 480-0760 (facsimile)

                                                  COUNSEL FOR APPELLANT
                             CERTIFICATE OF SERVICE

       I, AMBER VAZQUEZ BODE, Attorney for Appellant, do hereby certify that a true and

correct copy of the above and foregoing First Motion for Extension of Time to File

Appellant's Brief has been served electronically on March 13, 2015.



                                               AMB


Third Court of Appeals
Price Daniel Sr. Bldg.
209 West 14th Street, Room 101
Austin, Texas 78701

Ms. Ellie Klemens                                                Ms. Anita Martinez
Official Court Reporter                                          Official Court Reporter
                                                                 District Magistrate
427th Judicial District Court                                    509 West 11th St.
Blackwell-Thurman Justice Center                                 Austin, Texas 78701
509 West 11th Street- 3rd Floor
Austin, Texas 78701                                              Ms. Nikki Barr
                                                                 Official Court Reporter
                                                                 13622 Brooke Green Dr.
Travis County District Attorney                                  Dallas, Texas 75240
Appellate Division
509 West 11th Street                                             Ms. Nikki Edwards
Austin, Texas 78701                                              Official Court Reporter
                                                                 PO Box 2141
Travis Count~ District Clerk                                     Round Rock, TX 78680
509 West 11 t Street, Room 1.400
Austin, Texas 78701

The Honorable Jim Coronado
42ih District Court
Blackwell-Thurman Justice Center
509 West 11th Street-3rd Floor
Austin, Texas 78701
                              CAUSE NO. 03-14-00682-CR


PETER EZEBUNWA                           §              IN THE THIRD COURT
     Appellant,                          §
                                         §
                                         §
V.                                       §              OF APPEALS
                                         §
THE STATE OF TEXAS                       §
     Appellee,                           §              STATE OF TEXAS
                                         §


     ORDER GRANTING FIRST MOTION FOR EXTENSION OF TIME TO FILE

                                    APPELLANT'S BRIEF

      After considering the First Motion for Extension of Time to File Appellant's Brief the

Court has determined that the motion is OF MERIT and is GRANTED/DENIED.




      IT IS SO ORDERED on this _ _ day of _ _ _ _ , 2015.




                                             JUDGE PRESIDING